Exhibit 10.2

EXECUTION VERSION

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of June 19, 2018, by and among INSTALLED BUILDING PRODUCTS, INC., a
Delaware corporation (“Borrower”), the Lenders (as defined below) party hereto,
and SUNTRUST BANK, as the administrative agent for itself and on behalf of the
Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Borrower, the Persons party thereto from time to time as Guarantors,
the financial institutions party thereto from time to time as lenders (the
“Lenders”), and the Administrative Agent have executed and delivered that
certain Credit Agreement dated as of April 13, 2017, as amended by that certain
First Amendment to Credit Agreement dated as of October 26, 2017, and as further
amended by that certain Second Amendment to Credit Agreement dated as of
December 26, 2017 (collectively, as the same may be further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein, and the Administrative
Agent and the Lenders party hereto have agreed to such amendments, in each case
subject to the terms and conditions hereof.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenants
and agrees as follows:

SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. Each
reference to “hereof,” “hereunder,” “herein,” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.

SECTION 2. Amendments to Credit Agreement.

(a) Amendments to Section 1.1.

(i) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new defined terms thereto in appropriate alphabetical order:

“Eligible Progress Billings” means a Receivable created by a Loan Party relating
to any progress billing, that satisfies each of the criteria contained in the
definition of Eligible Accounts other than clauses (l) and (n) of such
definition; provided, that such Account is not unpaid more than sixty (60) days
after the date of the original invoice date of such Account.

“Third Amendment Effective Date” shall mean June 19, 2018.



--------------------------------------------------------------------------------

(ii) The following definitions in Section 1.1 of the Credit Agreement are hereby
amended so that they read, in their entirety, as follows:

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized portion of the Revolving Loan
Commitment of such Lender plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances outstanding of such Lender, divided by (b) the sum of
the aggregate unutilized Revolving Loan Commitment plus Loans (other than Swing
Loans and Agent Advances) outstanding plus participation interests in Letter of
Credit Obligations, Swing Loans and Agent Advances of all Lenders, which, as of
the Third Amendment Effective Date, are set forth (together with U.S. Dollar
amounts thereof) on Schedule 1.1(a).

“Maturity Date” shall mean the earliest to occur of (a) June 19, 2023, and
(b) such earlier date as payment of the Loans shall be due (whether by
acceleration or otherwise).

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitment of all Lenders, which, as of the
Third Amendment Effective Date, are set forth (together with U.S. Dollar amounts
thereof) on Schedule 1.1(a).

“Revolving Loan Commitment” shall mean, as of any date of determination, the
several obligations of the Lenders to make advances to the Borrower as of such
date, in accordance with their respective Revolving Commitment Ratios. As of the
Third Amendment Effective Date, the Revolving Loan Commitment is $150,000,000,
and may be reduced or increased pursuant to the terms of this Agreement.

(iii) Clause (t) of the definition of “Eligible Accounts” in Section 1.1 of the
Credit Agreement is hereby amended, in its entirety, as follows:

(t) Accounts which consist of progress billings (such that the obligation of the
Account Debtors with respect to such Accounts is conditioned upon the applicable
Credit Party’s satisfactory completion of any further performance under the
agreement giving rise thereto) or retainage invoices; provided that Eligible
Retainage Accounts and Eligible Progress Billings shall not be classified as
ineligible under this clause (t) to the extent that the aggregate amount of all
such Accounts would not increase the aggregate amount of the Regular Borrowing
Base by more than 5.0% before giving effect to inclusion of such Eligible
Retainage Accounts and Eligible Progress Billings.

(b) Amendment to Section 2.1. Section 2.1(f)(i) of the Credit Agreement is
hereby amended so that it reads, in its entirety, as follows:

(i) Borrower shall have the right, but not the obligation, after the Third
Amendment Effective Date, upon notice to the Administrative Agent (a “Commitment
Increase Notice”), to request an increase in the aggregate commitments under the
Initial Revolving Facility (which may, at the election of Borrower, include a
proportionate increase to Letter of Credit Commitment and, with the consent of
the Swing Line Lender, include a proportionate increase to Swing Line
Commitment) (each, a “Revolving Commitment Increase”, and the loans thereunder,
“Incremental Revolving Loans;” the facility in connection therewith a
“Incremental Revolving Facility”) (with Administrative Agent’s consent thereto
not to be unreasonably withheld or delayed) by an aggregate amount of up to
$50,000,000; provided that (A) no commitment of any Lender may be increased
without the consent of such Lender, (B) no Event of Default then exists or would

 

- 2 -



--------------------------------------------------------------------------------

result immediately after giving effect thereto, (C) the Incremental Revolving
Loans (1) shall be guaranteed by the Guarantors and shall rank pari passu in
right of (x) priority with respect to the Collateral and (y) payment with
respect to the Obligations in respect of the Commitments in effect prior to the
Revolving Commitment Increase and (2) shall be on terms and pursuant to the
documentation applicable to the existing Commitments or otherwise acceptable to
the Administrative Agent (it being understood that terms not substantially
identical to the Revolving Facility which are applicable only after the
then-existing Maturity Date are acceptable), and (D) the Revolving Commitment
Increase shall be requested in minimum amounts of $10,000,000 or a higher
multiple of $1,000,000. The proceeds of each Revolving Commitment Increase may
be used for any transaction permitted under this Agreement. Any Revolving
Commitment Increase shall be denominated in U.S. Dollars. Each Commitment
Increase Notice shall set forth (i) the amount of the Revolving Commitment
Increase being requested and (ii) the date on which such Revolving Commitment
Increase is requested to become effective.

(c) Amendment to Schedule 1.1(a). Schedule 1.1(a) of the Credit Agreement is
hereby amended and restated in its entirety as set forth on Schedule 1.1(a)
attached hereto and made a part hereof.

SECTION 3. Conditions Precedent. This Agreement shall become effective only upon
satisfaction or waiver of the following conditions precedent except as otherwise
agreed between Borrower and the Administrative Agent:

(a) the Administrative Agent’s receipt of this Agreement duly executed by each
of (i) Borrower, (ii) the Administrative Agent and (iii) the Lenders.

(b) Any Revolving Loan Notes requested by any Lender duly executed by the
Borrower.

(c) an amendment to the ABL/Term Intercreditor Agreement, in form and substance
satisfactory to the Administrative Agent, duly executed by the Borrower, the
Administrative Agent, and the Term Loan Facility Administrative Agent.

(d) the Administrative Agent’s receipt of an Amendment Fee Letter duly executed
by each of (i) Borrower and (ii) the Administrative Agent.

(e) board resolutions and/or officer’s certificates consistent with those
delivered on the Agreement Date under Section 4.1, and a customary written
opinion dated as of the Third Amendment Effective Date of Calfee, Halter &
Griswold LLP, counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent.

(f) A certificate executed by the chief financial officer of the Borrower
regarding the solvency and financial condition of the Credit Parties.

(g) A reaffirmation of the Security Agreement, in form and substance
satisfactory to the Administrative Agent, duly executed by each Credit Party.

(h) Bring down UCC, Lien, and Intellectual Property searches satisfactory to
Administrative Agent that there are not Liens upon the Collateral (other than
Liens permitted under Section 7.2).

 

- 3 -



--------------------------------------------------------------------------------

(i) Payment of all fees and expenses payable to the Administrative Agent in
connection with the execution and delivery of this Amendment, including, without
limitation, fees and expenses of counsel to the Administrative Agent.

SECTION 4. Miscellaneous Terms.

(a) Loan Document. For avoidance of doubt, Borrower (on behalf of each Loan
Party), each Lender party hereto and the Administrative Agent each hereby
acknowledges and agrees that this Agreement is a Loan Document.

(b) Effect of Agreement. Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Loan Parties.

(c) No Novation or Mutual Departure. Borrower (on behalf of each Loan Party)
expressly acknowledges and agrees that (i) there has not been, and this
Agreement does not constitute or establish, a novation with respect to the
Credit Agreement or any of the other Loan Documents, or a mutual departure from
the strict terms, provisions, and conditions thereof, other than with respect to
the amendments contained in Section 2 above and (ii) nothing in this Agreement
shall affect or limit the Administrative Agent’s or any Lender’s right to demand
payment of liabilities owing from any Loan Party to the Administrative Agent or
any Lender under, or to demand strict performance of the terms, provisions, and
conditions of, the Credit Agreement and the other Loan Documents, to exercise
any and all rights, powers, and remedies under the Credit Agreement or the other
Loan Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of Default
under the Credit Agreement or the other Loan Documents.

(d) Ratification. Borrower (on behalf of each Loan Party) hereby (i) restates,
ratifies, and reaffirms all of its obligations and covenants set forth in the
Credit Agreement and the other Loan Documents to which it is a party effective
as of the date hereof and (ii) restates and renews each and every representation
and warranty heretofore made by it in the Credit Agreement and the other Loan
Documents as fully as if made on the date hereof and with specific reference to
this Agreement and any other Loan Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date).

(e) No Default. To induce Lenders to enter into this Agreement, Borrower hereby
acknowledges and agrees that, as of the date hereof, and after giving effect to
the terms hereof, there exists (i) no Default or Event of Default and (ii) no
right of offset, defense, counterclaim, claim, or objection in favor of Borrower
or any other Loan Party or arising out of or with respect to any of the Loans or
other obligations of Borrower or any other Loan Party owed to Lenders under the
Credit Agreement or any other Loan Document.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

 

-4-



--------------------------------------------------------------------------------

(g) Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.

(h) Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.

(i) Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(j) Further Assurances. Borrower (on behalf of each Loan Party) agrees to take,
at the Loan Parties’ expense, such further actions as the Administrative Agent
shall reasonably request from time to time to evidence the amendments set forth
herein and the transactions contemplated hereby.

(k) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

(l) Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

[SIGNATURES ON FOLLOWING PAGES]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its duly authorized officer as of the day and year first above
written.

 

BORROWER: INSTALLED BUILDING PRODUCTS, INC.,
a Delaware corporation By:   /s/ Michael T. Miller Name:   Michael T. Miller
Title:   Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUNTRUST BANK, as Administrative Agent, an Issuing Bank,
Swing Bank and a Lender By:   /s/ Michael Dembski Name:   Michael Dembski Title:
  Director



--------------------------------------------------------------------------------

LENDERS: KEYBANK NATIONAL ASSOCIATION, as an Issuing Bank and a Lender By:   /s/
Linda Skinner Name:   Linda Skinner Title:   VP



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Steven C. Gonzalez Name:  
Steven C. Gonzalez Title:   Vice President



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Michael Kempel Name:   Michael Kempel Title:
  Managing Director



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitment Ratios

 

Lender

   Revolving Loan
Commitment      Revolving
Commitment Ratio     Aggregate
Commitment
Ratio  

SunTrust Bank

   $ 45,000,000        30 %      30 % 

KeyBank National Association

   $ 45,000,000        30 %      30 % 

U.S. Bank National Association

   $ 30,000,000        20 %      20 % 

Regions Bank

   $ 30,000,000        20 %      20 %    

 

 

    

 

 

   

 

 

 

Totals

   $ 150,000,000        100 %      100 %    

 

 

    

 

 

   

 

 

 